GOLDTHWAITE, J.
1. The decisions recently made by us, in the cases of Robinson v. Garth, 6 Ala. Rep. 204, and Lamkin v. Crawford, at this term, show that the action is properly brought in the name of the sheriff.
2. We are not aware that there is any material distinction between the mode of declaring for the breach of a contract of sale, whether the subject matter of the contract is real or personal property. Although with respect to the former, the contract cannot be enforced unless it is in writing, signed by the party to be charged therewith, yet it is not necessary to aver, that it was so, in the pleadings. With respect to the form of the counts, in this case, they seem to be substantially the same as the more general one in Lamkin v. Crawford, and under the authority of that case, we consider them as good.
The consequence is, that the judgment of the Circuit Court is reversed and remanded.